Citation Nr: 1540512	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-28 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right foot ulcer, post amputation.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right foot ulcer, post amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the claims file.

The reopened issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right foot ulcer, post amputation is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final Board decision issued in September 2011, the Board denied the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right foot ulcer, post amputation.

2.  Evidence added to the record since the prior final denial in September 2011 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right foot ulcer, post amputation.


CONCLUSION OF LAW

The September 2011 Board decision is final; new and material evidence has been received to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right foot ulcer, post amputation.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been received to reopen the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for right foot ulcer, post amputation.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran contends that his July 2006 right below-the-knee amputation was caused by poor treatment received from the Minneapolis, Minnesota VA Medical Center (VAMC) podiatry clinic.  Specifically, the Veteran contends that the podiatry clinic's failure to obtain imaging studies (other than an x-ray during initial treatment in June 2003) or seek consultation with any other department until July 2004 (and primarily in the period from January 2004 to July 2004) failed to meet the community standard of medical care and resulted in his osteomyelitis (infection in a bone) of the right calcaneus developing to the point that the July 2006 below-the-knee amputation was necessary.

The Board denied the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for right foot ulcer, post amputation in a September 2011 decision.  The Veteran did not file an appeal to the September 2011 Board decision.  Therefore, it is final.  38 U.S.C.A. § 7104(b), 38 C.F.R. § 20.1100.

The basis of the September 2011 prior final denial was the Board's finding that the evidence did not support the Veteran's contention that the right below-the-knee amputation was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault in furnishing care or treatment by VA medical professionals, or the result of an event that was not reasonably foreseeable.  In this regard, the Board found that the most competent evidence of record clearly indicated that the Veteran's noncompliance regarding his weight bearing on the right heel, smoking, poor wound care and maintenance, and other instances of noncompliance with medical directives were the cause of his amputation.

Pertinent evidence submitted and obtained since the September 2011 Board decision includes VA outpatient treatment records dated from March 2007 to April 2008 from the VA Medical Center (VAMC) in Minneapolis, Minnesota and the VA Health Care System (HCS) in Anchorage, Alaska reflecting continuing treatments for the Veteran's right foot ulcer status post below-the-knee amputation; a written statement from a VA social worker, John Schaffer, received by VA on May 28, 2014; various written statements from the Veteran, dated December 2012, February 2013, March 2013, July 2013, September, 2013, October 2013, and May 2014; a May 2014 Informal Conference Report; a July 2014 written lay statement from Albert Iverson; an August 2014 letter from Wisconsin Department of Safety and Professional Services notifying the Veteran of a determination that the information provided by the Veteran did not indicate a violation of the Wisconsin state statutes or administrative codes by a VA podiatrist, Dr. Gregory Rifleman; a September 2014 letter from the Veteran responding to the Wisconsin Department of Safety and Professional Services' August 2014 letter; and a transcript of the April 2015 Board hearing.

In particular, in a written statement received by VA on May 28, 2014, a VA social worker, John Schaffer, indicated that the Veteran followed all instructions to care for his wound; however, it appeared otherwise on examinations because the infection was so severe that changing dressings and following treatment instructions did not reduce the infection, the oozing and pus, and the smell of decay.  Further, it was argued that the Veteran appeared for appointments at the Minneapolis VAMC on a regular and frequent basis-as often as three times a week, that the VA podiatry clinic failed to diagnose and treat his condition, and that the VA podiatry clinic had ample opportunity to provide all necessary evaluation and care, which was not done.  Additionally, in a July 2014 written statement, a friend of the Veteran indicated that he observed the Veteran always using crutches or a special shoe to protect his foot wound and that the Veteran quit smoking for about 6 months in 2007.

The Board finds that this evidence addresses the issue of whether the Veteran's right below-the-knee amputation was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault in furnishing care or treatment by VA medical professionals, and it is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Specifically, this evidence addresses the Veteran's compliance regarding his weight bearing on the right heel, smoking, wound care and maintenance relative to the cause of his amputation.  Such evidence is presumed credible for the pupose of reopening the claim.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been received to reopen the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right foot ulcer, post amputation, since the September 2011 Board decision.  On this basis, the claim for entitlement to compensation under 38 U.S.C.A. § 1151 is reopened.


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right foot ulcer, post amputation, is reopened.


REMAND

As outlined above, the Board has reopened the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for right foot ulcer, post amputation.  However, prior to appellate consideration of the reopened claim by the Board, the Veteran must be afforded de novo consideration of the reopened claim on the merits by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated treatment records for the Veteran from the VAMC in Minneapolis, Minnesota and the VA HCS in Anchorage, Alaska, and all associated outpatient clinics, dated from April 2008 to the present.

2.  After completing the above development, and any other development deemed necessary, adjudicate de novo on the merits the reopened claim of compensation under the provisions of 38 U.S.C.A. § 1151 for right foot ulcer, post amputation, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


